DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulf (DE 9302022).
Regarding claim 1, Wulf discloses a multi-vessel drink container (1, Fig. 2; para. [0044]), comprising: a primary vessel (2, Fig. 1; para. [0044]) having a primary vessel dispensing region (see region of extending from the top of 4 to the top of 2; Fig. 2) with a primary vessel opening (see opening at the top of 2; Fig. 2) and having a primary vessel internal volume (see internal volume of 2; Fig. 2) configured to hold a volume of potable drink liquid (intended use, 'The drink contained in the leisure bottle'; 
Regarding claim 4, the container of Wulf teaches wherein the primary vessel at least substantially fills the secondary vessel internal volume when the secondary vessel is in the nested configuration (see that the primary vessel substantially fills the secondary vessel internal volume when the secondary vessel is in the nested configuration; Fig. 2).
Regarding claim 5, the container of Wulf teaches a secondary vessel retention mechanism (see assembly comprising unlabelled abutting protrusions extending from interior of 17 and exterior of 16 on leftmost wall of 16 and 17; Fig. 2) for selectively retaining the secondary vessel in the nested configuration, wherein the secondary vessel retention mechanism restricts the secondary vessel from being removed from the primary vessel when the secondary vessel is in the nested configuration (see that the secondary vessel retention mechanism restricts the secondary vessel from being removed from the primary vessel when the secondary vessel is in the nested configuration; Fig. 2), wherein the secondary vessel retention mechanism includes a secondary vessel retention structure (see the protrusions of the secondary vessel retention mechanism; Fig. 2), and wherein one or both of the primary vessel and the 
Regarding claim 6, the container of Wulf teaches wherein the secondary vessel retention structure includes one or more of a threaded coupling structure ('The connection between the cup 17 and the bottle body 2 can be designed, for example, as a screw'; para. [0056]), a bayonet lock structure, a friction coupling structure, a press-fit coupling structure, a gasket, a magnetic coupling structure, a permanent magnet, and a ferromagnetic material.
Regarding claim 12, the container of Wulf teaches wherein the primary vessel dispensing region includes a neck (see portion of 2 on which the uppermost threads are disposed on; Fig. 2) that has a reduced diameter relative to a portion of the primary vessel adjacent to the primary vessel dispensing region (see portion of 2 disposed in between 5 and 4, Fig. 2; see also that the neck has a reduced diameter compared to the aforementioned portion; Fig. 2)
Regarding claim 13, the container of Wulf teaches wherein the storage compartment is fluidly isolated from the primary vessel internal volume when the primary closure is operatively coupled to the primary vessel (see that the storage compartment is fluidly isolated from the primary vessel internal volume via the walls of 3 and sealing element 13; Fig. 2).
Regarding claim 14, the container of Wulf teaches wherein the primary vessel has a primary vessel external surface (see external surface of 16 that is disposed within 17, Fig. 2), wherein the secondary vessel has a secondary vessel external surface (see 
Regarding claim 18, the container of Wulf teaches wherein the secondary vessel internal volume has a smaller capacity than the primary vessel internal volume (see that the primary vessel internal volume is larger than the secondary vessel internal volume; Fig. 2).
Regarding claim 19, the container of Wulf teaches a primary closure coupling mechanism (5, Fig. 2; para. [0044]) for selectively coupling the primary closure to the primary vessel dispensing region (The essentially spherical cap 3 is detachably connected to the bottle body by means of a screw connection 5'; para. [0044]); wherein the primary closure coupling mechanism includes a primary closure coupling structure (see unlabeled threads of 5; Fig. 2); wherein one or both of the primary closure and the primary vessel dispensing region includes the primary closure coupling structure (see that the unlabeled threads of 5 are included on both the primary closure and the primary vessel; Fig. 2); and wherein the primary closure coupling structure includes one or more of a threaded coupling structure ('The essentially spherical cap 3 is detachably connected to the bottle body by means of a screw connection 5'; para. [0044]), a bayonet lock structure, a frictional coupling structure, a press-fit coupling structure, 
Regarding claim 20, the container of Wulf teaches a compartment closure coupling mechanism (see assembly comprising 11 and corresponding unlabelled indentation of 3 in which 11 engages; Fig. 2)for selectively coupling the compartment closure to the primary closure base portion; wherein the compartment closure coupling mechanism includes a compartment closure coupling structure (11, Fig. 2; para. [0047]); wherein one or both of the compartment closure and the primary closure base portion includes the compartment closure coupling structure (see that compartment closure includes the coupling structure; Fig. 2); and wherein the compartment closure coupling structure includes one or more of a threaded coupling structure, a bayonet lock structure, a frictional coupling structure, a press-fit coupling structure (see that the compartment closure coupling structure is a press-fit coupling structure in which the 11 engages with a corresponding indentation on 3; Fig. 2), a gasket, a magnetic coupling structure, a permanent magnet, and a ferromagnetic material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf.
Regarding claim 10, the container of Wulf fails to teach wherein at least a portion of the storage compartment extends at least partially through the primary vessel opening when the primary closure is operatively coupled to the primary vessel dispensing region. However, modification of size and shape are within the scope of a person having ordinary skill in the art. It would have been obvious for a person having ordinary skill in the art to increase the size of the compartment of Wulf such that at least a portion of the storage compartment extends at least partially through the primary vessel opening when the primary closure is operatively coupled to the primary vessel dispensing region, so as to allow a user to carry larger items within it. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, the modified container of Wulf fails to specifically teach wherein the primary vessel internal volume has a capacity that is 12-36 fluid ounces (oz.), and wherein the secondary vessel internal volume has a capacity that is 10-19 oz. However, modifications of size and scale are within the scope of a person having ordinary skill in the art. It would have been obvious for a person having ordinary skill in the art to have modified the internal volume of the container of Wulf and Vizun such that .

Claims 2, 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf in view of Vizun (Mug Hug Flexible Lid).
Regarding claim 2, Wulf fails to teach a secondary closure configured to be selectively and operatively coupled to the secondary vessel dispensing region to restrict the potable drink liquid from exiting the secondary vessel internal volume; and wherein the secondary closure is configured to be selectively transitioned between a stowed configuration, in which the secondary closure is received within the storage compartment and in which the compartment closure is operatively coupled to the closure base portion to close the storage compartment, and a use configuration, in which the secondary closure is operatively coupled to the secondary vessel dispensing region.
Vizun teaches a that it is known in the art to manufacture a closure (see lid on top of mug, Primary Figure) configured to be selectively and operatively coupled to a vessel dispensing region (see region of mug on which the closure is placed; Primary Figure) to restrict a drink liquid from exiting the secondary vessel internal volume ('First, to prevent spilling our favorite mugs while doing everyday things and when we decide to hit the road while enjoying our coffee.'; Product Description); and wherein the closure is configured to be selectively transitioned between a stowed configuration (intended use, 
It would have been obvious for a person having ordinary skill in the art to have used the closure of Vizun with the drink container of Wulf, in order to seal the secondary vessel when being used. The secondary closure would be capable of the intended use do the flexible structure of the closure. 
Regarding claim 3, The modified container of Wulf teaches wherein the secondary closure has a secondary closure diameter (Vizun, see the diameter of the secondary closure; Primary Figure), as measured along a direction across the secondary vessel opening when the secondary closure is in the use configuration (see that the diameter of the secondary closure would have to be equal to or greater than the diameter of the secondary vessel of Wulf in order to fit over the secondary vessel of Wulf, in the same way that the secondary closure fits over the mug; Primary figure), and Wulf further teaches wherein the storage compartment has a storage compartment diameter (see diameter of 6 extending from topmost edge of 6 to bottommost edge of 6; Fig. 2) that is smaller than the secondary closure diameter (see that the diameter of the storage compartment is smaller than the secondary vessel diameter, which in turn is equivalent to or smaller than the secondary closure diameter; Fig. 2), wherein the secondary closure is configured to be selectively deformed to transition the secondary closure from the use configuration to the stowed configuration 
Regarding claim 7, the modified container of Wulf teaches wherein the secondary closure includes a secondary closure drink outlet (Vizun, see rectangular hole on top of secondary closure; Primary Figure) configured to enable a user to dispense the potable drink liquid from the secondary vessel internal volume when the secondary closure is in the use configuration (intended use, inherent feature of coffee cup lid with a drink outlet).
Regarding claim 8, the modified container of Wulf teaches wherein the secondary closure includes a secondary closure base portion (Vizun, see the extending around the edge of the mug; Primary Figure) configured to operatively engage the secondary vessel dispensing region when the secondary closure is in the use configuration (intended use, see that the secondary closure base portion is capable of operatively engaging the secondary vessel dispensing region; Primary Figure) and a secondary closure cover portion (see portion of secondary closure that extends above the opening of the mug; Primary Figure) configured to at least substantially cover the secondary vessel opening when the secondary closure is in the use configuration (intended use, see that the secondary closure cover portion is capable of substantially covering the secondary vessel opening when the secondary closure is in the use configuration; Primary Figure), and wherein the secondary closure cover portion at least partially defines the secondary closure drink outlet (see that the secondary closure cover portion at least partially defines the secondary closure drink outlet; Primary Figure).
Regarding claim 9, the modified container of Wulf teaches wherein the secondary closure includes a secondary closure drink spout (Vizun, see raised annular portion of the secondary closure cover portion; Primary Figure) that extends away from the secondary closure base portion (see that the secondary closure drink spout extends away from the secondary closure base portion; Primary Figure), and wherein the secondary closure drink spout includes the secondary closure drink outlet (see that the secondary closure drink spout includes the secondary closure drink outlet; Primary Figure).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf in view of Meyers et al. (U.S. Patent No. 8,695,830).
The modified container of Wulf teaches the multi-vessel drink container of claim 1, but not wherein the compartment closure includes a handle that extends away from the primary closure base portion when the compartment closure is operatively coupled to the primary closure base portion. 
Meyers teaches a container lid (100, Fig. 1; col. 2, In. 60-65) comprising a handle (102, Fig. 1; col. 3, In. 9-13) that extends away from a base portion (103, Fig. 1; col. 2, In. 60-65) when a closure (101. Fig. 1; col. 2, In. 65-67) is operatively coupled to the base portion (see that 102 extends away from 103 when 101 is operatively coupled to 103; Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the handle of Meyers onto the compartment closure of Wulf, so as to allow a user to handle the container more easily.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf in view of Nemeth et al. (U.S. Patent No. 9,555,948).
Regarding claim 15, Wulf further teaches wherein the primary vessel includes a primary vessel inner body (see interior wall of 2; Fig. 2) that defines the primary vessel internal volume (see that the interior wall of 2 defines the primary vessel interior volume; Fig. 2), but fails to teach a primary vessel outer body, and a primary vessel void region that extends between the primary vessel inner body and the primary vessel outer body; and wherein the primary vessel void region is at least substantially evacuated of air. 
Nemeth teaches a vessel (10, Fig. IB; col. 3, In. 35-40) comprising an inner body (30, Fig. IB; col. 3, In. 35-40) that defines the vessel Internal volume (see that 30 defines the vessel inner volume; Fig. IB), a vessel outer body (20, Fig. IB; col. 3, In. 35-40), and a vessel void region (25, Fig. IB; col. 4, In. 1-5) that extends between the vessel inner body and the vessel outer body (see that 25 extends between 20 and 30; Fig. IB); and wherein the vessel void region is at least substantially evacuated of air (the plenum 25 between the outer body 20 and the liner 30 can be a vacuum (or at least partial vacuum)’; col. 4, In. 3-4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to incorporate the inner wall, outer wall, and void region of Rubbermaid onto the primary vessel of Wulf, so as to provide better insulation for the contents of the primary vessel.
Regarding claim 16, Wulf further teaches wherein the secondary vessel includes a secondary vessel inner body (see interior wall of 17, Fig. 2) that defines the secondary 
Nemeth teaches a vessel (10, Fig. IB; col. 3, In. 35-40) comprising an inner body (30, Fig. IB; col. 3, In. 35-40) that defines the vessel internal volume (see that 30 defines the vessel inner volume; Fig. IB), a vessel outer body (20, Fig. IB; col. 3, In. 35-40), and a vessel void region (25, Fig. IB; col. 4, In. 1-5) that extends between the vessel inner body and the vessel outer body (see that 25 extends between 20 and 30; Fig. IB); and wherein the vessel void region is at least substantially evacuated of air (‘the plenum 25 between the outer body 20 and the liner 30 can be a vacuum (or at least partial vacuum)'; col. 4, In. 3^4). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to incorporate the inner wall, outer wall, and void region of Rubbermaid onto the secondary vessel of Wulf, so as to provide better insulation for the contents of the secondary vessel.

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that liquid is entirely restricted from passing through the lid, or that the closure is entirely removable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that there is not a compartment above the base floor, it is noted that above is a relative term and the compartment 6 of Wulf is above to the degree claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733